DETAILED ACTION
Examiner’s reason for allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Moon (U.S. Patent No. 8,564,523) teaches a shift register wherein as shown in Fig. 13, the transistors M6 and M8 supply Von voltages under the control of the Von voltage for transistor M8, and under the control of the output of transistor M8 for transistor M6, similar to transistors T7 and T8.
Moon does not teach a first pull-down control circuit being connected to a first pull-down control node, a second pull down control node, and a pull-down node under the control of the pull-up node and a second pull-down control circuit connected to the first pull down control node, the second pull down control node, and the pull down node and transmits a second power signal to the first pull down control node under control of the second power signal end, transmit the second power signal to the second pull down control mode under control of the first pull down control node, and transmit the second 
Lee (U.S. Patent No. 7,023,410) teaches a display device wherein three transistors of NT3, NT5, and NT4 are connected from one side to the VDDT voltage and three transistors of NT10, NT11, and NT12 are connected to the VSST voltage, however, Lee does not teach a PU node and a first pull-down control circuit being connected to a first pull-down control node, a second pull down control node, and a pull-down node under the control of the pull-up node and a second pull-down control circuit connected to the first pull down control node, the second pull down control node, and the pull down node and transmits a second power signal to the first pull down control node under control of the second power signal end, transmit the second power signal to the second pull down control mode under control of the first pull down control node, and transmit the second power signal to the pull-down node under control of the second pull-down control node as mentioned in claims 1 and 10.
	Tsai (U.S. Pub. No. 2011/0058642) teaches a shift register having three transistors connected to the VSS voltage and transistor 220 outputs a signal. Tsai does not teach some of the structure mentioned in claims 1 and 10, wherein Tsai does not teach a first pull-down control circuit being connected to a first pull-down control node, a second pull down control node, and a pull-down node under the control of the pull-up node and a second pull-down control circuit connected to the first pull down control node, the second pull down control node, and the pull down node and transmits a second power signal to the first pull down control node under control of the second power signal end, transmit the second power signal to the second pull down control . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao (U.S. Patent No. 9,378,696) teaches a shift register structure.
Zhang (U.S. Pub. No. 2018/0144677) teaches a shift register unit and driving method.
Ma (U.S Pub. No. 2014/0176410) teaches a gate driving circuit.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691